DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for creating a new entangled pair of photons, classified in G06N 10/40.
II. Claims 9-11, drawn to a method of checking a quantum network using a coherent light source, classified in G06N 10/70.
III. Claims 12-15, drawn to an on-demand photon source, classified in G06N 10/40.
IV. Claims 16-22, drawn to a quantum system and method, classified in G06N 10/20.
V. Claims 23-30, drawn to a method of using cryptographic keys in a quantum system, classified in H04L 9/0858.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III, IV and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
	In the instant case, subcombination I has separate utility such as separately storing, while maintaining quantum integrity, first, second, third, and fourth photons; triggering a synchronized retrieval of the stored first, second, third, and fourth photons such that the first photon is propagated to a first node, the second and third photons are propagated to a second node, and the fourth photon is propagated to a third node; simultaneously measuring quantum features of the second and third photons at the second node; and creating a new entangled pair comprising the first and fourth photons at the first and third nodes, respectively, which is not required by any other group.
	In the instant case, subcombination II has separate utility such as measuring a classical first-order interference between two temporally synchronized photon pulses received from separate sources, wherein each pulse includes, on average, a plurality of photons; determining a first interference visibility based on the measured classical first order interference; and determining whether the first interference visibility is above a first threshold; and responsive to determining the first interference visibility is above the first threshold: measuring a HOM interference between two temporally synchronized photon pulses received from separate sources, wherein each pulse includes, on average, one photon or less; determining a second interference visibility based on the measured HOM interference; and determining whether the second interference visibility is above a second threshold, which is not required by any other group.
	In the instant case, subcombination III has separate utility such as an entanglement photon source configured to output first and second entangled photons, respectively, at a first frequency; a first quantum memory device configured to receive and store the first entangled photon; a second quantum memory device configured to receive and store the second entangled photon; and a controller configured to direct the first and second quantum memory devices to output, in temporal synchronization, the respective first and second stored and entangled photons, which is not required by any other group.
	In the instant case, subcombination IV has separate utility such as a first node; a second node; and a transmission channel defined between the first and second nodes, wherein the transmission channel includes: at least one multiplexer configured to receive at least one quantum signal and a plurality of classical signals, combine the at least one quantum signal and the plurality of classical signals, and output the combined signals for propagation through the transmission channel; and at least one demultiplexer configured to receive the propagated combined signals and demultiplex the propagated combined signals into the at least one quantum signal and
the plurality of classical signals, which is not required by any other group.
	In the instant case, subcombination V has separate utility such as receiving a cryptographic key encoded as a sequence of binary digits; converting the cryptographic key to a quantum key encoded as a sequence of qubits; transmitting the quantum key to a quantum repeater, wherein the quantum repeater transfers the property of entanglement between two generated pairs of photons; storing the quantum key in a quantum memory device at room temperature; retrieving the quantum key from the quantum memory device; converting the quantum key to the cryptographic key; transmitting the cryptographic key, which is not required by any other group.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437